Citation Nr: 1144372	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  05-07 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1978 to October 1978.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

The Veteran requested a hearing before the Board on his VA Form 9 in February 2005; however, he subsequently submitted statements in May 2005 withdrawing his hearing request.  Therefore, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2011).

In February 2009, the Board remanded this claim for additional development.  In December 2010, and February 2011, the Board requested expert medical opinions from the Veterans' Health Administration (VHA).  See 38 C.F.R. § 20.901.  That development having been completed, the claim is now ready for appellate review. 


FINDINGS OF FACT

1.  Entitlement to service connection for a psychiatric disorder was first denied by the RO in a rating decision issued in January 1980, and in December 2002, the RO declined to reopen the claim.  The Veteran was notified in writing of the decisions, but he did not initiate an appeal to either within the applicable time limit. 

2.  Evidence pertaining to the Veteran's psychiatric disorder received since the December 2002 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  An acquired psychiatric disorder is not causally or etiologically related to service and did not have an onset within one year of discharge from service. 


CONCLUSIONS OF LAW

1.  The January 1980 and December 2002 rating decisions that denied entitlement to service connection for a psychiatric disorder are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  Evidence received since the December 2002 rating decision is new and material, and the Veteran's claim for service connection for a psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Service connection for an acquired psychiatric disorder is not established.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Concerning the claim for entitlement to service connection for an acquired psychiatric disorder, the VCAA duty to notify was satisfied by letters sent to the Veteran in August 2002, November 2002, June 2004, and March 2009 that fully addressed the entire notice element.  The letters informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence. 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, private treatment records, service treatment records, and multiple VA medical opinions and examinations pertinent to the issue on appeal.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. 

Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Whether New and Material Evidence Has Been Received to Reopen a Claim for Entitlement to Service Connection for a Psychiatric Disorder

Notwithstanding determinations by the RO that new and material evidence has been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156 (2011). 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The United States Court of Appeals for Veterans Claims (Court) recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The record reflects that a claim for service connection for a psychiatric disorder was first denied in a January 1980 rating decision and later in a December 2002 rating decision.  The Veteran did not complete a timely appeal and subsequently, the December 2002 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection for a psychiatric disorder may only be opened if new and material evidence is received. 

In this instance, since the January 1908 and December 2002 rating decisions denied the claim on the basis that there was no evidence that the Veteran suffered from a psychiatric disorder during service, and that no new and material evidence had been submitted, the Board finds that new and material evidence would consist of evidence the Veteran had a psychiatric disorder during service.

Evidence received since the December 2002 rating decision consists of numerous records and documents.  Specifically, the Veteran has submitted an opinion from a psychiatrist opining that the Veteran's psychiatric illness most likely dated back to his military service period.  See April 2004 medical opinion. 

The Board finds that the evidence received since the December 2002 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection a psychiatric disorder.  Accordingly, the claim of entitlement to service connection for a psychiatric disorder is reopened. 

III.  Entitlement to Service Connection for an Acquired Psychiatric Disorder 

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  He asserts he was treated for a psychiatric disorder during service and continues to suffer from a psychiatric disorder.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service treatment records have been reviewed.  The Veteran's entrance examination from March 1978 indicates he had no psychiatric abnormalities.  In July 1978, the Veteran requested discharge "in the best interest of the Navy."  A mental status examination revealed no delusions or hallucinations.  The Veteran was alert, oriented, appropriately dressed and his mood and speech were normal.  There was no psychomotor agitation or retardation and no evidence of a formal thought disorder.  He was ordered to return to duty.  Approximately a week later, it was noted that the Veteran complained of a LSD flashback and that he felt paranoid, could not longer function in the Navy, and wanted out.  The Veteran was determined fit for duty.  In September 1978, it was noted that the Veteran revealed a history of pre-service and in-service use of drugs but that a mental status examination failed to reveal evidence of psychosis or disabling neurosis at the time.  He was to be admitted to the Navy Drug Rehabilitation Center (NDRC) for evaluation and treatment.  In October 1978, it was noted that the Veteran was on drugs that he did not want to give up and therefore needed detoxification.  The Veteran's personnel file also reflects disciplinary problems, including non-judicial punishment and indicates his dependence on drugs.  The Veteran did not receive a discharge examination.

The Veteran has had extensive psychological treatment post-service.  As early as October 1979, within a year from discharge, the following symptoms were noted: nervousness, anxiousness, reduced concentration, sleep and appetite, beliefs that television and radio programs were talking about him, ideas of reference, persecutory delusions, social withdrawal, paranoia, social anxiety, and feelings of voices calling him.  Post-service records contain mental health treatment records from nearly every year between 1979 to current.

The Veteran treating psychiatrist submitted a statement in April 2004.  She indicated that the Veteran had a diagnosis of schizoaffective disorder and was taking medication.  Without the medication, the Veteran suffered from paranoia, anxiety, and delusions.  It was also noted that the Veteran had monthly visits with the psychiatrists as well as regular attendance at the VA activity center.  The psychiatrist stated that although the Veteran's record shows he has abused benzodiazepines, in her opinion, the drug abuse was a misguided attempt to self-medicate his underlying psychiatric illness.  The psychiatrist stated that the Veteran's illness most likely dated back to his military service period as evidenced by his many complaints of anxiety during that period. 

The Veteran was afforded a VA examination in June 2005.  The examiner noted that the Veteran was in the Navy for seven months and was discharged with a general discharge under honorable conditions with the note that he had enlisted fraudulently by giving incorrect information at the time of his enlistment.  According to records, he had multiple drug addictions and reportedly abused drugs since his early teens.  The Veteran stated that he used drugs because he was an anxious and shy individual.  The Veteran reported he had no depressive symptoms, no suicidal thoughts, or problems with mood, no panic attacks, or psychotic symptoms.  The Veteran was diagnosed with schizoaffective disorder, in remission, alcohol dependence in full-sustained remission, multi-substance abuse in full-sustained remission, and caffeine dependence.  The examiner opined that the Veteran's disorder most likely dates back prior to his military service.  The examiner stated that the Veteran's difficulties seem to have continued throughout his life and as far as can be determine by the history provided and review of the record, it is unlikely that any current acquired psychiatric disorder was incurred or aggravated by or caused by the military.  

The Veteran was afforded a VA examination in May 2009.  The Veteran reported alight anxiety at times, minimal paranoia and intermittent depression.  Examination revealed the Veteran was oriented, without delusions, but had preoccupation with one of two topics and had a rambling thought process with an overabundance of ideas and circumstantiality.  The Veteran was diagnosed with schizoaffective disorder.  The examiner opined that the Veteran had some form of disorder prior to service but the precise nature of the disorder was unclear; there was drug abuse but beyond that it was not clear if there was another disorder but if so it does not seem to be a psychotic process, it is most likely an anxiety disorder or a depressive disorder.  The examiner stated that the Veteran reported that during service, he needed drugs to overcome anxiety and depression, which existed prior to service, and without the drugs, he was too anxious to continue in service.  The examiner stated that after service, he was diagnosed with schizoaffective, but this diagnosis does not commence until several years after discharge.  The examiner opined that based on these findings and history it is less likely than not that the current diagnosed psychiatric disorder had its onset in service and it is too speculative to determine if service aggravated prior diagnoses.

The Board requested an expert medical opinion.  In January 2011, an expert opinion was provided.  The specialist opined that it is less likely than not that the psychiatric symptoms documented within one year from the Veteran's separation from service were a manifestation of his current schizoaffective disorder as there were limited reports of psychosis at that time according ot the records.  The specialist noted that on one occasion, paranoia was noted but "LSD" flashbacks were also noted.  On another occasion, there was mention of delusional thinking; however, on this occasion it appears the Veteran was either using speed or Dexedrine, which could account for the symptoms.  There was no mention of psychosis in the other records.

The specialist opined that it is more likely than not that there have been manifestation of the Veteran's psychiatric disorder (substance abuse) continuously since service as indicated by his use of the healthcare system.  There was documentation of ongoing substance abuse but no evidence of an ongoing psychotic disorder.  The specialist noted that the Veteran worked as a security guard for 12 years and had he been having symptoms of psychosis, it is not likely he could have sustained such a demanding job for 12 years.  

The specialist then opined that it is less likely than not that the Veteran's current diagnosis of schizoaffective disorder had its onset during service or is in any way causally related to his active service.  The specialist stated there was no indication that the service aggravated his condition, as his condition seemed to progress naturally.  It was noted that the Veteran was having problems prior to the military as indicated by his poor grades in school and substance abuse and he saw a psychiatrist at the age of 13 for anxiety and was prescribed Thorazine.  There were reports of substance abuse before, during and after military service.  Two of the substances listed in the records that the Veteran used could by themselves cause a long-term psychosis and mood disturbances.  In addition, the Veteran has a long history of using "speed," diet pills, and large quantities of caffeine which can cause agitation, anxiety and paranoia.  The specialist noted that the Veteran's substance abuse began prior to the military and may have been an attempt to self-medicate symptoms stemming from childhood abuse.  

A second specialist opinion was requested and received in June 2011.  The examiner stated that there are no records that pre-date military service that suggests that any mental disorder was present prior to military service.  This excludes substance use disorder, which per records, had onset when the Veteran was 16 years old.  The specialist noted that service treatment records from March 1979, September 1978, and July 1978 indicate no psychosis, no psychiatric disturbances, and no neurosis.  The specialist noted that when psychotic and/or mood symptoms are present in the context of substance abuse, a psychiatric disorder such as schizoaffective disorder cannot be diagnosed because the impact of substance abuse on mood and psychosis cannot be determined.  The examiner opined that the Veteran did not enter service with a psychiatric disorder other than multiple substance use disorders, as there were absolutely no records present in the file that would suggest psychiatric problems other than substance abuse.  The examiner then opined that the psychiatric symptoms documented within one year of serviced were not manifestations of his current schizoaffective disorder.  The examiner stated that when symptoms such as nervousness, anxiety, reduced concentration, were documented within one year of service, the Veteran was actively abusing drugs.  The specialist indicated that the drugs the Veteran abused could account for each and every one of the symptoms reported.  Per diagnostic standards set forth by DSM-IV, it is inappropriate to attribute any of these symptoms to any psychiatric disorder other than substance abuse disorders.  Substance abuse clearly pre-dated any psychotic/mood disturbance, making it very likely that these symptoms were the direct effect of substance abuse.

The specialist stated there have not been continuous manifestations of schizoaffective disorders since service.  There have, however, been continuous manifestations of substance abuse since service.  An evaluation completed in 1994 indicated that no psychosis was present.  Another assessment in 1994 indicated that there was no evidence of a psychotic disorder, specifically no evidence of schizophrenia.  The assessment did indicate substance abuse.  The specialist then opined that the currently diagnosed schizoaffective disorder did not have onset during service and is not causally related to service.  Service records show that the Veteran was evaluated for psychiatric disturbance during service and the evaluation was negative.  As stated previously, the examiner stated that all current symptoms described as schizoaffective disorder could be accounted for by substance abuse.

The specialist noted the opinion of the Veteran's treating psychiatrist from 2004 and stated that the rationale for her opinion was unclear as there was no evidence that any psychiatric disturbance preceded substance abuse.  Additionally, the 2004 psychiatrist stated the Veteran had many anxiety complaints during service, but per his medical records he did not.


In determining whether the Veteran's psychiatric disorder is related to service, the Board will first address whether the presumption of soundness attaches in this instance and, if so, whether it has been rebutted by clear and unmistakable evidence. 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled into service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability of which the Veteran later complains.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.  at (b)(1).  When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" pre-existing condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection. 

As stated previously, the Veteran's entrance examination from March 1978 did not note any psychiatric abnormalities.  The Veteran has reported that his drug use pre-existed service to allowed him to cope with anxiety.  The Court of Appeals for Veterans Claims (Court) has held that lay statements by a Veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness.  See Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners).  The Board notes that both June 2005 and May 2009 VA examiners indicate the Veteran had some form of disorder prior to service.  However, there must be clear and unmistakeable evidence that the disorder pre-existed service.  The Board notes that the medical opinions differ on this point, and that the June 2011 specialist opined that the Veteran did not enter service with a psychiatric disorder.

As such, based on the totality of the evidence, the Board finds that the evidence does not rebut the presumption of soundness.  While the Board notes that it is possible the Veteran had a pre-existing psychiatric disorder, a possible explanation is not clear and unmistakable evidence that the Veteran's disability pre-existed his entry into service.  This possibility is rebutted by no evidence of such a disorder upon service entry, and a split in the medical opinions as to whether one existed prior to service.  The June 2011 opinion indicated that symptoms associated with a possible pre-service disorder could be explained by the drugs the Veteran claimed to have used during that period.  Not having found clear and unmistakable evidence of a pre-existing disability, the claim becomes one of service connection. 

There are several theories of service connection applicable to this claim.  First, service connection may be presumed for chronic diseases that, while not established as having been incurred in or aggravated by service, become manifest to a degree of 10 percent or more within 1 year of discharge.  38 C.F.R. §§ 3.307(a), 3.309(a) (2011).  Psychoses have been identified as a chronic disease eligible for this type of service connection.  Moreover, the regulations provide that the term "psychosis" refers to, among others, schizoaffective disorder, with which the Veteran here has been diagnosed.  38 C.F.R. § 3.384.  38 C.F.R. § 3.307(c) further provides that there does not need to be a diagnosis of the chronic disease within the 1 year period, only manifestations of the disease which may be retrospectively identified as such.  As stated previously, in a number of separate treatment records all dated from October 1979, the following symptoms were noted: nervousness, anxiousness, reduced concentration, sleep, and appetite, beliefs that television and radio programs were "talking about him," ideas of reference, persecutory delusions, social withdrawal, paranoia, social anxiety, and feelings of voices calling him. 

However, the Board notes, as stated previously, that the June 2011 specialist opined that the psychiatric symptoms documented within one year of service were not manifestations of his current schizoaffective disorder and were more likely attributable to the Veteran's active substance abuse problems at that time.  The only positive opinion of record does not address the symptoms associated with the Veteran's in-service drug use as opposed to an underlying disorder, and reasoned that the Veteran would have had to be drug free for an extended period of time when the psychiatric symptoms were manifest-and it was clear from the record that he had not.  

Second, service connection is available when (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition); or when (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and medical evidence relates the symptomatology to the Veteran's present condition.  38 C.F.R. § 3.303 (2009).  Here, the claims file contains mental health treatment records dated from nearly every year between 1979 and 2005.  

However, the Board notes that the June 2011 specialist has indicated that these manifestations were not from schizoaffective disorder are were instead manifestations of substance abuse problems as multiple mental status exams indicated that no psychosis was present.

Third, direct service connection requires the following: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Here, the Veteran has a current diagnosis of schizoaffective disorder.  However, on review of the claims file, two VA examiners have provided negative nexus opinions while the Veteran's treating psychiatrist provided a brief positive opinion in an April 2004 letter.  The two negative opinions, notably, both concede that the Veteran had some disorder present in service.  The first opinion, dated from June 2005, essentially concludes that no nexus can be established because the Veteran's condition pre-existed service and was not aggravated by service.  The second negative opinion, dated from May 2009, essentially found no nexus because of a "several year" gap in time between the Veteran's discharge from service and his diagnosis.  

The June 2011 specialist also opined that the Veteran's current schizoaffective disorder did not have onset during service and is not causally related to military service.  All evaluations for psychiatric disturbances during service were negative and all symptoms can be accounted for by substance abuse.

The Board gives great weight to the June 2011 VHA specialist opinion as it is clearly based on a comprehensive review of the record, and it rationally addresses the specific questions required to determine whether service connection is warranted.   

Therefore, a psychiatric disorder is not presumed to have incurred during service because it did not manifest to a degree of 10 percent within one year from the date of termination of service and is not causally or etiologically related to service.

The Veteran has submitted statements asserting that his psychiatric disorder is a result of his time in service.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board finds that the onset and etiology of a psychiatric disorder is the type of medical disorder that is difficult to establish solely on the basis of lay assertions.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
The Board notes that the Veteran is competent to report a contemporaneous medical diagnosis and the Veteran is competent in describing symptoms that support a later diagnosis by a medical professional.  However, there is no competent evidence from any health-care provider that attributes any current psychiatric disorder to the Veteran's time in service other than the brief statement provided by his treating psychiatrist in April 2004 that is rebutted by the June 2011 specialist's opinion.

For these reasons, while the Veteran's lay statements are to be considered, the evidence has no probative value, as the statements do not tend to prove a material issue of fact pertaining to the onset or diagnosis of the disability. 

Where there is a question of medical causation between a current disorder and an injury, disease, or event in service, where a lay assertion of medical causation is not competent medical evidence, competent medical evidence is required to substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159. 

After a careful review of the evidence of record, it is found that entitlement to service connection for an acquired psychiatric disorder has not been established.  There is no doubt that the Veteran is currently diagnosed with a psychiatric disorder and that he has had substance abuse problems during and after service.  However, there is no competent evidence that the Veteran's current symptomatology is a result of or was incurred in service. 

In sum, there is no competent evidence relating any currently diagnosed psychiatric disorder to the Veteran's time in service.  The preponderance of the evidence is against the claim.  As the evidence is not in equipoise, the statutory provisions regarding resolution of reasonable doubt are not applicable to warrant a more favorable outcome.  See 38 U.S.C.A. § 5107(b). 



ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for a psychiatric disorder is granted.

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


